Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Stern on 4/13/2021.

IN THE CLAIMS:
1. (Currently Amended) A gas turbine engine, comprising: 
a core engine; 
a nacelle surrounding at least a portion of the core engine; 
a bypass duct defined by and between the nacelle and the core engine and defining a fore-to-aft airflow conduit; 
an outer door movable between a stowed position and a deployed position, where the outer door extends outwards from the nacelle; 
a blocker door extending between a fore end and an aft end and movable between a stowed position and a deployed position, where the blocker door extends into the airflow conduit to deflect airflow outwards; and
n extending in a circumferential direction with respect to the core engine, operably coupled to the outer door and transferring a torque to the outer door to rotate the outer door about the hinge point between the stowed and the deployed positions and operably coupled to the blocker door and transferring a torque to the blocker door to rotate the blocker door about the hinge point between the stowed and the deployed positions.

6. (Currently Amended) The gas turbine engine of claim 1 wherein the outer door in the deployed position is at an angle between 25 degrees and 60 degrees from the nacelle to act 

7. (Currently Amended) The gas turbine engine of claim 1 wherein the outer door redirects the airflow causing [[it]]the airflow to exit out and forward.

10. (Currently Amended) The gas turbine engine of claim 1, wherein the outer door is one of multiple outer doors circumferentially spaced about the nacelle.

11. (Currently Amended) The gas turbine engine of claim 10, wherein the blocker door is one of multiple blocker doors and wherein the multiple outer doors and the multiple blocker doors are paired about the gas turbine engine.


an outer door movable between a stowed position and a deployed position, where the outer door extends outwards from the nacelle; 
a blocker door extending between a fore end and an aft end and movable between a stowed position and a deployed position, where the blocker door extends into an airflow conduit defined by the bypass duct to deflect air outwards; and 
a rotary actuator assembly located aft of the fore end of the blocker door and rotatable about a hinge point having an extending in a circumferential direction with respect to the core engine, operably coupled to the outer door and transferring a torque to the outer door to rotate the outer door about the hinge point between the stowed and the deployed positions and operably coupled to the blocker door and transferring a torque to the blocker door to rotate the blocker door about the hinge point between the stowed and the deployed positions.

14. (Currently Amended) The thrust reverser assembly of claim 13 wherein the blocker door, in the stowed position, is located radially inward from the cascade element and the outer door, in the stowed position, is located radially outward from the cascade element.

door 

17. (Currently Amended) The thrust reverser assembly of claim 12, wherein the blocker door is one of multiple blocker doors circumferentially spaced about the core engine and the outer door is one of multiple outer doors circumferentially spaced about the nacelle.

18. (Currently Amended) A method of operating a thrust reverser system for an aircraft, the thrust reverser system including an outer door and a blocker door, the method comprising: 
deploying, by a rotary actuator rotatable at a hinge point about an extending in a circumferential direction with respect to a core engine of the aircraft and located aft of a fore end of [[a]]the blocker door, the outer door from a stowed position to a deployed position, where the rotary actuator transfers a torque to rotate the outer door at the hinge point outwards from a nacelle of a gas turbine engine of the aircraft; and 
deploying, by the rotary actuator, the blocker door from a stowed position to a deployed position, where the rotary actuator transfers a torque to rotate the blocker door at the hinge point into an airflow conduit defined by a bypass duct defined by and between the nacelle and the core engine; 
 the outer door redirect fan duct airflow causing the airflow to exit out and forward as guided by the deployed outer door.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, a rotary actuator assembly located aft of the fore end of the blocker door and rotatable about a hinge point having an axis extending in a circumferential direction with respect to the core engine, operably coupled to the outer door and transferring a torque to the outer door to rotate the outer door about the hinge point between the stowed and the deployed positions and operably coupled to the blocker door and transferring a torque to the blocker door to rotate the blocker door about the hinge point between the stowed and the deployed positions. US 5782434 uses a separate actuator (not depicted) to transfer torque to the outer door (col 5 ll. 6-21), not a rotary actuator rotatable about a hinge point; torque is transferred from the separate actuator, to the outer door, through the gear 33, and to the inner door. US 2009/0193789 teaches an outer door, inner door, and a linear actuator (42) which rotates about a pivot (70), but each of them rotates about different hinge points. US 4073440 and US 3612401 each teaches inner and outer doors rotatable about hinge points but fail to teach rotary actuators rotatable about the hinge point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741